Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 1 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 2 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 3 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 4 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 5 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 6 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 7 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 8 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                          Document     Page 9 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                         Document     Page 10 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                         Document     Page 11 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                         Document     Page 12 of 13
Case 20-10257   Doc 5   Filed 01/31/20 Entered 01/31/20 10:50:44   Desc Main
                         Document     Page 13 of 13
